 574DECISIONSOF NATIONALLABOR RELATIONS BOARDChevron Oil Company and Local 825, 825(A),825(B),825(C)International Union of OperatingEngineers,AFL-CIO. Cases 22-CA-2737 and22-CA-2922November 30, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOn May 26, 1967, Trial Examiner Max Rosen-berg issued his Decision in the above-entitled con-solidated proceeding, finding that Respondent hadengaged in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, as set forth- in the attached Trial Ex-aminer's Decision. However, for the reasons statedbelow, the Trial Examiner did not recommend thata positive remedial order be issued to cure theseviolations. The Trial Examiner also found that theRespondent had not engaged in certain other unfairlabor practices alleged in the complaint and recom-mended dismissal of these allegations. Thereafter,the Respondent and the General Counsel filed ex-ceptions to the Trial Examiner's Decision and sup-porting briefs. I The Respondent also filed a brief inanswer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tionsof the Trial Examiner as amplified andhereinafter modified.1.The Trial Examiner found that the Respond-ent violated Section 8(a)(5) by refusing to fulfill itsagreement to arbitrate a "pegging" grievance. TheRespondent excepts and points out that the Boardhas held that a refusal to arbitrate a grievance is notper sea violation of Section 8(a)(5); e.g.HortexManufacturing Company,147 NLRB 1151, enfd.343 F.2d 329 (C.A.D.C.). However, the Respond-ent here did not merely refuse to arbitrate agrievance. By refusing to fulfill its agreement for thespecific, but erroneous, reason that it was relievedof its obligation to bargain because of the pendencyof the Independent's representation petition, theRespondent, in effect, withdrew recognition fromthe Union as the certified, statutory representativeof its employees before Respondent was legally en-titled to do so. Therefore, we agree with the TrialExaminer that Respondent violated Section 8(a)(5)by such conduct.2.The Trial Examiner found that the Respond-ent violated Section 8(a)(5) by dealing directlywith employees in the unit about a temporarytransfer without prior consultation with their dulydesignated bargaining representative.We agree. Itis clear that such transfer affected wages and termsand conditions of employment about which theUnion had the right to be consulted. The fact thatthe transfer was to be voluntary rather than manda-tory is not controlling, since the Respondent uni-laterally arrogated to itself the decision as to whichemployees would be permitted to elect whether ornot they desired to transfer. The determination ofhow the selection was to be made - whether on thebasis of seniority, merit, or some other criteria -Was a matter of legitimate concern to the employeesand their statutory representative, and thereforeone about which the statutory representative shouldhave been consulted. Accordingly, we agree thatthe Respondent violated Section 8(a)(5) by dealingdirectly with the employees about the transfer andwithout prior consultation with the Union and byrefusing to negotiate with the Union about thetransfer.3.Although the Trial Examiner found thatRespondent violated Section 8(a)(5) of the Act bycertain conduct, he did not recommend the issuanceof a remedial order, finding that no useful purposewould be served thereby. Prior to the filing of thecharges in this case, the Independent Oil Workers,Local 394 (Independent), filed a petition in Case22-RC-3355 seeking an election among the em-ployees in the unit of Respondent's employees hereinvolved, then represented by the Union. The Re-gionalDirector dismissed the petition because ofthe pendency of the unfair labor practice charges.The Petitioner appealed this dismissal to the Board.The Board reinstated the petition and ordered ahearing on the ground that the policies of the Actwould best be effectuated by deciding the questionof representation since the unfair labor practices al-leged, occurring 6 to 11 months earlier, were"technical in nature" and were no impediment to anelection.2 After a hearing on the petition, the Boarddirected an election which was held on April 27,1967. The tally of ballots showed that of 343 validballots cast, 239 were for the Independent, 98 werefor the Union, and 6 were against the participatinglabor organizations. At the time the Trial Examinerissued his Decision, the Union had filed objections1As the record, exceptions, and briefs in our opinion adequatelypresent theissues andpositions of the parties, the Respondent's requestfor oral argument is hereby denied.2Chevron Oil Company,Case 22-RC-3355 (not published in NLRBvolumes).168 NLRB No. 84 CHEVRON OIL COMPANYwhich were pending before the Regional Director.On June 6, 1967, subsequent to the Trial Ex-aminer's Decision, the Regional Director overruledall of the Union's objections and certified the Inde-pendent as the bargaining representative of the unitofRespondent'semployees involved in thisproceeding. The Union didnotfile a request forreview with the Board.The General Counsel excepts to the Trial Ex-aminer's refusal to .issue a remedial order and con-tends that since Respondent violated the Act, "theintervening fortuitous event of a change in the bar-gaining agent is not material." The General Counselcontends further that "as the rights of the em-ployees have been violated,anycollective-bargain-ing representative chosen by the employees in theunit is entitled to a remedy which would protect itfrom similar future violations."We agree with the General Counsel that the poli-cies of the Act will best be effectuated if we issue anOrder against Respondent to "cease and desist"from violating Section 8(a)(5) of the Act, and affir-matively direct Respondent to bargain collectivelywith the statutory representative of its employees.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent, Chevron Oil Company, Newark, New Jersey,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Withdrawing recognition from any certifiedrepresentative of its employees except as providedby law.(b)Bargaining directlywith employees in arepresented bargaining unit concerning changes intheirworking conditions without consulting thestatutory representative of such employees.2.Take the following affirmative action whichis necessary to effectuate the policies of the Act:(a)Bargaincollectivelywith the statutoryrepresentative of its employees.(b)Post at its plant in Newark, New Jersey, co-pies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by the Re-gionalDirector for Region 22, after being dulysigned by Respondent's representative, shall beposted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 22,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.575IT IS FURTHER ORDERED that that portion of thecomplaint as to which no violation has been foundbe, and it hereby is, dismissed.3 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT withdraw recognition fromany certified representative of our employeesexcept as provided by law.WE WILL NOT bargain directly with our em-ployees concerning changes in their workingconditions without consulting their statutoryrepresentative.WE WILL bargain collectively with the statu-tory representative of our employees.CHEVRON OIL COMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 614 National Newark Building, 744 BroadStreet,Newark, New Jersey 07012, Telephone645-3088.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAx ROSENBERG, Trial Examiner: With all partiesrepresented, this case came on to be heard before me inNewark, New Jersey, on December 5 and 6, 1966, oncomplaint of the General Counsel of the National LaborRelations Board and answer of Chevron Oil Company,herein called the Respondent.' The issues raised by thepleadings are whether Respondent violated Section8(a)(5) and (1) of the National Labor Relations Act, asamended, by certain conduct to be detailed hereinafter.The parties waived oral argument at the conclusion of the'The complaint, which issued on November 10, 1966, is based uponcharges filed and served on April 26 and October 24, 1966, respectively. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing.Briefs have been received from the GeneralCounsel and the Respondent,2 which have been duly con-sidered.Upon the entire record made in this proceeding and myobservation of the witnesses, including their demeanorwhile testifying on the stand, I hereby make the follow-ing:FINDINGSOF FACT AND CONCLUSIONS1.THE RESPONDENT'S BUSINESSRespondent, a California corporation, maintains an of-fice and place of business in Perth Amboy, New Jersey,where it is engaged in the refining, selling, and distributingof petroleum products. During the annual period materialto this proceeding, and in the course of its business opera-tions,Respondent caused to be manufactured, sold, anddistributed at said Perth Amboy refinery, products valuedin excess of $50,000, of which products valued in excessof $50,000 were shipped from the State of New Jerseydirectly to other States of the United States. The com-plaintalleges,the answer admits, and I find that Respond-ent is engaged in commerce within the meaning of Sec-tion2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 825, 825(A), 825(B), 825(C), InternationalUnion of Operating Engineers, AFL-CIO, herein calledthe Union, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The ContentionsThe General Counsel contends that Respondent vio-lated Section 8(a)(5) and (1) of the Act by systematicallyinterrogating nine employees at its Perth Amboy refineryto determine whether disciplinary action should be im-posed upon them without acceding to their request that arepresentative of the Union, their duly designated bar-gaining agent, be present during said interrogations; bysuspending seven of the aforementioned employeeswithout pay, based upon their statements obtained in thecourse of the interrogations; by declining to honor theterms of a collective-bargaining agreement betweenRespondent and the Union through its refusal to processa grievance concerning the pegging of seniority; and, bycircumventing and undermining the Union through bar-gaining directly with certain employees at the refineryconcerning their temporaryassignmentsaway from thatinstallation.The Respondent denies the commission ofany unfair labor practices.B.The EvidenceFor 20 years, the Union has represented Respondent'shourly rated employees at its Perth Amboy refinery.3 Thelatest contract between the parties, which was executedon October 1, 1965, remained in effect until September30, 1966.4 Among other provisions, this agreement con-tained various grievance clauses which set forth theprocedures to be followed whenever a dispute arose,beginning with the first step of consultation between theaggrieved employee, the union steward, and the foremaninvolved, and culminating in arbitration.At approximately 7:15 a.m. on Friday, April 1, 1966,5John Sabo, a foreman in the plant maintenance depart-ment,observedemployeesSalvatoreCarluccio,Raymond Donnelly, Charles German, Joseph Hickey,Frank Nudge, Frank Sabine, Alexander Seamanik, andCharles Stek depart their work stations. Sabo confrontedthe group and directed that they remain at their jobs until7:30 a.m., their normal quitting time, or else he wouldwrite out a rule-infraction notice regarding their conduct.The men disregarded the foreman's order, in consequenceof which Sabo "wrote them up" and his report in this re-gard was transmitted through channels until it reached the2The Charging Party filed a letter with me setting forth its legal positionin this matter.3The parties stipulated that all hourly rated employees at Respondent'sPerth Amboy refinery,excluding plant superintendents,supervisors, anyperson having authority to recommend hiring or firing,experimental andlaboratory staff,clerical and professional employees, equipment inspec-tors, draftsmen,and guards,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(a) of the Act.4The original complaint in this proceeding contained allegations thatRespondent generally refused to bargain with the Union after September30, 1966, concerning a new labor agreement.At the outset of this hearingon December 5, 1966, the General Counsel moved to delete these allega-tions on the ground that a real question concerning representation hadarisen concerning the Union's representative status following expirationof the contract.In support of this motion, the General Counsel relatedthat, on July 18, 1966,a labor organization styled as Independent OilWorkers,Local394, herein called the Independent, filed a petition inCase 22-RC-3355 with the Board's Regional Office seeking an electionamong the employees in the unit represented by the Union.Because of thependency of unfair labor practice charges lodged with the Board on April26, 1966(Cases22-CA-2737 and 22-CA-2922), alleging that Respond-ent unlawfully refused to bargain with the Union by denying its agent theright to be present during a factfinding meeting between Respondent andcertain employees which was held to determine whether they should bedisciplined,the Regional Director dismissed the petition.Thereafter, theIndependent appealed the dismissal to the Board.In its appeal,the Inde-pendent asserted that its petition was supported by a vast majority of theemployees in the unit and that the bulk of the union shop stewards had de-fected to its side. On December 1, 1966, 4 days before the hearing in thisproceeding, the Board acted favorably on the appeal and directed that ahearing be held to determine whether a question concerning representa-tion existed inasmuch as the outstanding unfair labor practice charges in-volved issues which were merely "technical in nature." Rounding out thechronology, a hearing on the petition was held and an election was con-ducted on April 27, 1967. The tally of ballots shows that there were 343valid votes cast, of which 239 were for the Independent, 98 were for theUnion, and 6 were against collective representation. There were no chal-lenged ballots Thereafter, the Union filed objections to the election whichare currently pendingOver the Union's objection, I granted the aforementioned motion by theGeneral Counsel because, under established Board policy, the pendencyof a real question concerning representationraised bythe Independent'spetition suspended the Respondent's statutory obligation to bargain withthe Union after September 30 over a new collective-bargaining agreementuntil that question was resolved SeeDurahte Co, Inc.,132 NLRB 425,427The Union thereafter appealed my ruling to the Board and, onDecember 14, 1966, that tribunal denied the Union's request for specialpermission to appeal, with leave to press the objection to my ruling follow-ing issuance of the Trial Examiner's Decision in this case. In light of theBoard's Decision of March 29, 1967, finding that a real question concern-ing representation existed following expiration of the contract betweenRespondent and the Union which warranted a representation hearing, andthe subsequent direction of an election, I perceive no persuasive reasonfor altering my previous ruling.Unless otherwise indicated, all dates fall in 1966 CHEVRON OIL COMPANY577hands of William Jones, Respondent's superintendent ofmaintenance and construction. The following day, April2,Sabo again observed Stek, Carluccio, German,Hickey, and John Wilson leave their work area at 7:15a.m. and once more he warned them not to do so. Whenthe men repeated their disregard for Sabo's instructions,the latter dispatched another rule-infraction report toJones. Upon receipt of these reports, Jones spoke to hissuperior,Minor Fahrmann, Respondent's manager ofmaintenance and construction, concerning this matterand it was agreed that a disciplinary problem existedwhich required further investigation.6 Jones then con-tacted Armand Salerno, assistant manager in charge oflabor relations at the plant, and it was decided that in-dividual factfinding meetings should be conducted witheach of the employees involved. Jones testified that,based upon Sabo's version of the events, he and Fahr-mann reached a tentative decision on April 2 to mete outsome form of punishment to the nine employees for in-subordination.Salerno testimonially explained Respondent's custo-mary procedures regarding the preliminary investigationof reported rule infractions at the plant, which Sabo andJones followed, and his testimony stands uncontradictedon this record.7 According to Salerno, these proceduresare set in motion once a foreman becomes aware that anemployee under his supervision has engaged in conductwhich offends plant rules. The foreman then prepares amemorandum setting forth the facts surrounding the in-cident and discusses the episode with his immediate su-perior. If the misconduct is deemed to be sufficiently seri-ous, the matter is ultimately referred to the manager ofthe department or division involved. The manager willnormally convene a meeting of his staff and review thedata as reported by the foreman. Occasionally, an addi-tional investigation may be conducted among manage-ment personnel. If an assessment of these facts convincesthe reviewing body thata prima faciecase of misconducthas been made out, a tentative determination regardingpunishment is made. Thereafter,- a factfinding session isheld at which the employee whose conduct is under scru-tiny will be invited to present his side of the story so thatthemanagement representatives may make a fair ap-praisal of all the evidence to determine whether discipli-nary action is in order. When the employee reports to themeeting, he is advised that he may stand mute but is in-formed that, if he does so, Respondent will take the factsas reported by his foreman at face value and proceed onthe basis of them. The employee is also told that, becausethe purpose of the meeting is essentially to gather basicinformation and because management representatives ata factfinding session are not authorized to dole outpunishment, the presence of a union representative is un-necessary at this juncture and none is permitted to attend.In the event the employee produces evidence whichsatisfactorilyexplainshisassertedderelictions, thematter is dropped. However, if no countervailing con-siderations are advanced by the employee, the manage-ment committee, following the factfinding meeting, as-sembles to decide upon what disciplinary action shouldbe taken.When a decision to discipline has been reached,Respondent schedules a disciplinary meeting at which theaffected employee and his union representative are in-vited to appear. It is Salerno's undisputed testimony that"At a disciplinary meeting the facts again are presentedto the group present. Once more everyone present has theopportunity to comment, to amend, alter, modify or what-ever, including of course the union steward." If the em-ployee or his union agent advances persuasive reasons toforestall disciplinary action, the investigation is placed atrest and this has occurred on several occasions in thepast. On the other hand, if, after full and complete discus-sion, the employee or his union representative fails toconvince the management committee that discipline is un-warranted, punishment is then meted out. In the event theemployee or the Union is dissatisfied with Respondent'sdecision,eithermay grieve under the grievanceprocedures contained in the contract between the parties.Following receipt of Sabo's rule-infraction reports,Jones conducted factfinding meetings on Monday, April4.The employees involved were individually called intoJones' office and informed that the sole purpose for theinterview was to consider all the circumstances relatingto their alleged misconduct the preceding week. Jonestestified that he informed each employee that nodisciplinewould be exacted at the interview and hencethe employee was not entitled to have a union agentpresent."However, Jones assured the men that, if andwhen disciplinary action was to be taken,a unionrepresentative could be at their side. After the interviewswere concluded, Jones consulted with Sabo, Fahrmann,and others in the personnel department. As a result ofthese consultations, it was agreed that the charges againstHickey and Donnelly should be dropped because they of-fered a satisfactory explanation to rebut Sabo's com-plaints.With respect to the remaining seven employees,Jones and his colleagues decided that the employees hadoffered no evidence in mitigation of their reported offen-ses, and that they should be suspended for 3 days withoutpay.Whereupon, it was determined that Jones shouldhold a disciplinary meeting on the afternoon of April 4.,,The nine employees normally worked on the day shift which ter-minated at 4 p in., and it was the practice of the foreman on that shift topermit the employees to leave the job at 3 45 p.m. in order to cleansethemselves in the washroom. However, Sabo did not follow this practiceon the "temporary shift" to which he and the nine employees were as-signed The men, with the exception of Hickey and Donnelly, decided towalk off the Job 15 minutes early, in defiance of Sabo's orders, to bring theissue to a head7 It is undisputed and I find that Respondent's establishedpolicy ofconducting a preliminary investigation of asserted employee misconductisnot proscribed by any terms embodied in the contractual grievanceclause, and has never been challenged by the Union8Employees Frank Nudge and Charles German testified (and by stipu-lation of the parties, the remaining seven employees would have testifiedif called to the stand) that, when they were summoned into Jones' officefor a factfinding meeting on April 4 and were told of the purpose for theirpresence, they requested that a union representative be called to assistthem,a request which Jones declined to fulfill because no disciplinary ac-tion was contemplated at this meeting In his testimony, Jones denied thathe had received such a request from the men, but admitted that he wouldhave refused it if made In light of Jones' testimony that he advised theemployees that they were not entitled to have a union representativepresent at this meeting,itappears more probable that this statement wasmade in response to a plea for union representationby theemployees. Inany event, it would have been futile for the men to demand the presence ofa union agent in view of Jones' assertion that the former would have beenbarred from the meeting because of its preliminary, factfinding character.Accordingly, I find that the employees were denied union representationat the factfinding meeting 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDPresent at this meeting were the seven employees in-volved and Steven Kosmyna, the Union's chief shopsteward in the maintenance department, together withJones, Sabo, and a representative from Respondent's per-sonnel department. When the meeting commenced, Jonesexplained to Kosmyna and the employees the purpose forthe gathering and, after reviewing the events which trans-pired on April 1 and 2, stated that his major concernrevolved around the disregard for a foreman's orderrather than their early departure from work. Jones wenton to state that the employees' complaint about the lackof washup time could have been resolved under the con-tractual grievance procedure rather than by spontane-ously walking off the job, and he remarked that Respond-ent viewed their action as a serious breach of disciplinewhich warranted the penalty of suspension for 3 dayswithout pay.9 At this juncture, Kosmyna advanced vari-ous objections to the proposed suspensions, complainingthat the punishment was too severe and that he had notbeen previously consulted concerning the alleged insub-ordination.However, Kosmyna did not argue with thefactual considerations underlying the suspensions. Hethen turned to the seven employees and remarked, "Allright, if Jones says to take three days off, take three daysoff." It is undisputed and I find that, at no time followingthe disciplinary meeting on April 4, did the Union pressthe matter of the suspensions under any of the grievancesteps provided therefor in the contract between theparties.The General Counsel takes the position that an em-ployer violates Section 8(a)(5) of the Act when he fails toconsult with the duly designated bargaining agent of hisemployees during the course of a preliminary investiga-tion to ascertainwhetheran employee has engaged inconduct in contravention of plant rules which justifies theinvocation of disciplinary measures affecting job tenure.He further contends that it is a violation of Section 8(a)(1)for an employer to deprive employees of the advice andcounselofaunion representativewhenever thepossibilityof disciplinary action may be visited uponthem. Translating these theses into their applicability tothe instant proceeding, the General Counsel argues thatthe employees here involved possessed the right to unionrepresentationattheApril 4 factfindingmeetingsbecause an "inchoate" grievance was in the making. Bythis, he maintains that the lack of union presence at thesemeetings offended the statute, although he makes noclaim that the Respondent's deportment at the sub-sequent disciplinary meeting or thereafter possessed anytaint of illegality. He therefore prays that Respondent beenjoined from engaging in such asserted misconduct inthe future, and that it be required to reimburse the sevenaffected employees for any loss of pay they may have suf-fered as a result of their suspensions.To be sure, Section 7 of the Act guarantees to em-ployees the right to be represented by their collective-bar-gaining representative in all areas pertaining to theirterms and conditions of employment, and the penalty ofsuspension from work for alleged insubordination mostassuredly is encompassed within those terms and condi-tions.Moreover, Sections 9(a) and 8(a)(5) obligate an em-ployer to deal with a duly designated labor organizationconcerning allmatterswhich affect the employmenttenure of the represented employees. But this is not to saythat a bargaining agent must be privy to managementcouncils, or that represented employees must be shieldedby that agent from company inquiries, on each and everyoccasion when management embarks upon an investiga-tion to ascertain whether plant discipline has beenbreached.10 Inthe instant case, Respondent had receivedi7`a report from Foreman Sabo that nine employees hadwalked off the job 15 minutes early on April 1 and 2 indefiance of his orders to remain until the end of their workshift.Rather than rely solely upon Sabo's version of thefacts surrounding the incidents, Respondent took theeminently fair and reasonable step of hearing both sidesof the issue by interviewing the employees prior to arriv-ing at a decision as to whether disciplinary action waswarranted, and, if discipline was in order, to so advise theemployee and his collective representative of that deci-sion.In light of my findings heretofore made that Jones,Respondent's superintendent of maintenance and con-struction, lacked authority to discipline the employees atthe factfinding meetings on April 4, 1 fail to perceive howthe exclusion of Union Steward Kosmyna from thosemeetings intruded upon the rights of the employees or af-fected the Union's representative status. If my un-derstanding of the law is correct, a grievance in the statu-tory sense does not arise unless and until a managementdecision has been formulated to affect adversely an em-ployee's wages, hours, or other terms and conditions ofemployment, and the decisionis onthe brink of imple-mentation. I am hard pressed to understand how, as theGeneral Counsel suggests, Respondent evaded any statu-tory obligation by refusing to entertain the presence of aunion representative during the discussion of an allegedrule infraction when no definite adverse action has as yetbeen decided upon by Respondent. i iI am fortified in this conclusion by a further considera-tion of what transpired at the factfinding meetings and theensuing disciplinary meeting on April 4. As a result of theinterviews at the former meetings, the insubordinationcharges against Hickey and Donnelly were dropped uponpresentation of evidence that they did not prematurelyleave their jobs in disregard of Sabo's instructions. Theremaining seven employees were unable to produceevidence to excuse their charged and admitted acts of in-subordination.Following the factfindingsessions,NWhile the General Counsel approached this issue with guardeddetachment, it seems clear on the basis of the testimony of his own wit-nesses that the seven employees deliberately and insubordinately ignoredSabo's instructions to fulfill their workday commitments before theyproceeded to the washroom. In this connection, I would note that theGeneral Counsel neither alleges nor suggests that Respondent singled outthese employees for disciplinary action in order,to inhibit the exercise oftheir rights under Section 7 of the Act.10The General Counsel's brief is singularly devoid of any Board orcourt support for his contrary assertion. In this connection, I take passingnote of an Administrative Decision of the General Counsel in CaseSR-2382, dated December 7, 1962, 1962 CCH NLRB ¶11,991 In thatdecision, the facts disclosed that the employer's supervisor refused toallow a union steward to be present at an interview to determine whetheran employee had actually been absent from work due to illness, as the em-ployee claimed. In refusing to issue a complaint, the General Counselruled that, "since the meeting between the supervisor and the employeehad occurred before any disciplinary action hrl been taken and hence be-fore a grievance had arisen, insufficient basis existed for a finding that thecompany had violated the Act in refusing to permit the union steward toattend."" See fn. 10,supra CHEVRON OIL COMPANYRespondent then decided that the circumstances war-ranted that the seven errant employees be disciplined bysuspension from work without pay for 3 days. Thereafter,a disciplinary meeting was conducted and the seven, aswell as Union Steward Kosmyna, met with representa-tives of Respondent. During this meeting, Jones again un-folded the charges filed against the employees, discussedthe facts uncovered during the preceding investigation,and announced that he had decided to suspend the men.Kosmyna registered his objections, advanced alterna-tives, and argued his constituents' cause. As this recordstands, neitherKosmyna nor the employees wereforeclosed in any manner from offering new evidence inmitigation of their acknowledged offenses, nor from rear-guing the old. In short, I find that, under Respondent'sestablished procedures for the conduct of disciplinarymeetings, both the Union and the employees were al-lowed and receiveda de novohearing on the charges atthe disciplinary session before their suspension was im-posed.Respondent was under no statutory or contractual dutyto conduct preliminary factfinding meetings with the em-ployees prior to the imposition of discipline for the infrac-tion of plant rules. Nor was it prohibited from doing soeither by law or contract. This was a reasonable accom-modation afforded to employees at the Perth Amboyrefinery,which was not extended to other plants in thearea,12 and which was patently designed to avoid thepossible invocation of the time-consuming grievanceprocedures set forth in the contract. Indeed, if Respond-ent had eliminated the factfinding step and had reliedsolely on Sabo's word concerning the admitted insubor-dination of the seven employees, it would not have beensummoned to this bar to account for its actions under theGeneral Counsel's theory of the case, because it haddischarged its obligation of union consultation andpresence at the disciplinary meeting. In sum, the GeneralCounsel would damn Respondent for doing too muchrather than too little. After a careful review of the entirerecord and the contentions of the parties on this issue, Iam convinced and conclude that Respondent did not vio-late Section 8(a)(5) or (1) of the Act by declining to permita union representative to be present at the factfindingmeetings while Respondent's officials were investigatingsupervisory reports of insubordination by nine employeesin the unit which the Union represented. I also concludethat the seven employees who were suspended for theiradmitted insubordination by leaving their jobs in defianceof instructions from their foreman are not entitled tobackpay during the period of their suspensions. Ac-cordingly, I shall dismiss the complaint insofar as it al-leges that Respondent engaged in unfair labor practicesin violation of Section 8(a)(5) and (1) of the Act by theforegoing conduct.Sometime prior to May 9, a grievance was filed by theUnion over Respondent's refusal to peg the classification12 It is uncontroverted and I find that preliminary factfindingmeetingswere not utilized at other refineries in the area and that disciplinary actionagainst offending employees was first proposed to them and their bargain-ing representative at a disciplinary meeting.13 "Pegging" connotes the freezing of an employee's job within his workclassification.When pegged, an employer may not transfer an employeeto another job.14 Respondent advances the argument that it had merely "offered" toarbitrate rather than "agreed" to do so, and that it was therefore legallyprivileged to refuse to participate in any arbitration proceeding.It seems579of Gerard Haynes, an employee in the bargainingunit. 13It is undisputed and I find that, on May 9, after theparties had failed satisfactorily to dispose of the dispute,theUnion demanded that Respondent arbitrate thegrievance pursuant to the procedures outlined in the con-tract between Respondent and the Union. On June 20,the parties agreed upon the issue to be arbitrated and theselection of an arbitrator. On July 5, the parties con-curred in an arrangement to conduct the arbitration hear-ing during mid-August. While the negotiations concerningHaynes' grievance were under consideration, and asheretofore chronicled, a representation petition was filedinCase 22-RC-3355 by the Independent on July 18,seeking an electionamongthe employees represented bythe Union. Motivated by this petition and by knowledgeacquired prior to its filing of the Independent's organiza-tionaldrive among the employees, the Respondentdispatched a letter to the Union on August 11 whichrecited:Under the National Labor Relations Board's"Midwest Piping doctrine," an employer mustremain strictly neutral when a real question ofrepresentation ... has been raised. Thus an employeris precluded from bargaining with either of the twounions; to bargain with either would constitute un-lawful assistance to that union.Under the National Labor Relations Act, arbitra-tion is a form of collective bargaining. For Chevronto arbitrate with [the Union], therefore, would con-stitute unlawful assistance to it and would result inChevron's committing an unfair labor practice. Thus,Chevron must decline to arbitrate the "pegging"grievance with [the Union] until the question ofrepresentation has been resolved by the NationalLabor Relations Board.On August 26, Respondent reiterated its stand and nohearing on Haynes' grievance has been held.The General Counsel contends that Respondent'sabrogation of its agreement to arbitrate the grievance wasviolative of Section 8(a)(5) of the Act because it con-stituted a rejection of the representative status of theUnion, a status to which the Union was entitled underSection 9(a) until the expiration of the existing collective-bargaining contract on September 30.14 For its part,Respondent argues that it was under no obligation to ar-bitratewith the Union during the pendency of a realquestion concerning representation raised by the Inde-pendent's petition because arbitration constitutes "collec-tive bargaining" and because dealing with the Union onthisissuewould violate the legal mandate of "neutrality"with respect to the competingunions.15InDuralite Co., Inc-16the Board held that an em-ployer is obligated to recognize and bargain with the col-lective-bargaining representative of his employees overthe administration of an existing labor agreement duringthe entire term of that contract, despite the fact that aclear on this record that, by its response of July 5 to an earlier letter fromthe Union,Respondent bound itself by agreement to arbitrate the matter15 In this connection,Respondent takes the dichotomous position thatitwas perfectly amendable to bargain with the Union after the petitionwas filed by its willingness to "process grievances,post notices, etc.," butwould not engage in arbitration.Ifind it difficult to understand howRespondent can contend that the former conduct was privileged while thelatter was proscribed because, in either event, Respondent of necessitywould be engaging in collectivebargainingwith the Union16132 NLRB 425.336-845 a - 70 - 38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentation petition has been filed by a rival union.The reason for this ruling seems clear. Stability in laborrelations, a prime objective of the legislation which con-trols this proceeding, is enhanced by the fulfillment ofcompacts hammered out in good faith at the bargaining ta-ble. Employees are not only entitled to the fruits of their"bargain," but are also entitled to the assistance of theircollective agent in securing the flow of those benefits aslong as the instrument which provides them is viable.Were it otherwise, an employer could, with impunity,withhold these benefits at his pleasure or whim any timea rival labor organization utilizes the processes of theBoard to seek an election which, until conducted, isneither dispositive of the incumbent's lack of representa-tive support among the employees nor probative of therival's supremacy. Industrial peace can hardly find apredicate in this circumstance. Accordingly, following theteachings ofDuralite,I conclude that Respondent vio-lated Section 8(a)(5) by refusing to fulfill its agreementwith the Union to arbitrate the grievance of Haynes over"pegging," thereby rejecting the representative status ofthe Union to which it was entitled during the term of theexisting collective-bargaining contract.17It is uncontroverted and I find that, in late July or earlyAugust,Minor Fahrmann, Respondent's manager ofmaintenance and construction, was informed that certainskilledmechanics were needed to perform temporarywork at an affiliated, unrepresented refinery in Pascagou-la,Mississippi.Whereupon, Fahrmann selected thenames of approximately 30 men in the bargaining unitwhom he considered competent and held a meeting withthem on August 18. At the meeting, he advised the em-ployees of the need for their skills at the Mississippi in-stallation, and explained in detail that, if they voluntarilychose to work at this location, their wages and otherterms and conditions of employment would be governedby those which prevailed in Pascagoula, which differedconsiderably from those which obtained in Perth Amboy.18Some of the men inquired about the availability of"smoke breaks" and other working conditions at thesouthern refinery, and Fahrmann replied that he was una-ble to alter any of the terms of employment at that loca-tion.He then informed the employees that they would becarried on the Pascagoula payroll for the 2-week periodfrom October 2 to 16, and that their decision must bemade by August 22. Twenty-six employees volunteeredfor the assignment as a result of Fahrmann's solicita-tion.19 It is undenied on this record that no union repre-sentative attended or was invited to attend the meetings,and none was consulted about the job transfer.On August 19, after learning of the proposed shift ofmen from the Perth Amboy unit to Mississippi, UnionGeneral President George Haluska telephoned Fahr-17Of course,Respondent was not required and could refuse to bargainwith the Union over a new agreement during the pendency of the In-dependent's petition SeeDuralite Co supraat 42718 For example,the prevailing wage rate in Pascagoula was 19 cents perhour less than they presently were receiving at Perth Amboy.11Respondent obtained the services of 20 employees at this meeting onAugust 18 Another meeting was conducted thereafter and, after makingsimilar representations to the assembled employees, an additional sixvolunteered for the new assignment.20 See fn 16,supra.21SeeN L.R B v. Katz, Williamsburg Steel Products Co.,369 U S736.22 SeeJI. Case Company v. N.L.R.B.,321 U.S 332.mann to inquire whether the transfer was actually beingcontemplated, and received an affirmative reply. On Au-gust 21, Haluska again telephoned Fahrmann in searchof additional information concerning the move, andrequested that a meeting be scheduled so that the Unioncould bargain over the proposed transfer and the con-comitant change in wages and working conditions. WhileFahrmann refused to acquiesce in Haluska's request fora formal meeting, he proceeded to furnish the desired in-formation over the telephone.Respondent seemingly does not quarrel with theGeneral Counsel's assertion that the former bargaineddirectly with the employees in obtaining their transfer toMississippi.Rather,Respondent defends against thischarged misconduct on the grounds that it was notobligated to deal with the Union because of the pendencyof the Independent's petition and that no change in work-ing conditions occurred as a result of the assignment.With respect to the latter contention, the record is clearthat the employees who elected to transfer to Pascagoulasuffered a reduction in pay amounting to 19 cents perhour, as well as the potential loss of smoking and otherprivileges. I find that these changes most certainly af-fected their terms and conditions of employment and Iconclude that Respondent has offered no meritoriousdefense to the charges in this regard. With respect to theformer contention, I have heretofore concluded, basedupon theDuralitecase '20 that Respondent was under aduty to bargain with the Union during the entire term ofthe contract between the parties regarding wages, hours,and other conditions of employment. The transfer of em-ployees out of the bargaining unit, and the consequentreduction in their wages and other changes in workingconditions,most certainly constituted mandatory sub-jects of bargaining under the Act 21 over which Respond-ent' could not bargain directly with its employees indisregard of the collective agent.22 Accordingly, I con-clude that Respondent, by dealing directly with its em-ployees concerning changes in their working conditions,without prior consultation with their duly designated bar-gaining representative, thereby violated Section 8(a)(5) ofthe Act.23IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with Respondent'soperations described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic, andcommerceamongthe several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.23 Respondent further defends its conduct on the ground that it was notrequired to bargain with the Union over the transfer because the Unionrepresented only the Perth Amboy and not the Pascagoula employees,and because the reassignment was solicited on a voluntary basisWithrespect to the former defense, it should be noted that the gravamen of thecomplaint is that Respondent violated its duty of consultation with theUnion concerning the unit of employees atPerth Amboywhich itrepresented, not the unrepresented employees at Pascagoula. With regardto the latter, the alleged offense is not that Respondent permitted the unitemployees to remain instatus quo,but that it circumvented the Union inoffering an assignment outside of the Union to the employees even thoughthe employees were free to reject the offer I therefore find no merit inthese additional defenses CHEVRON OIL COMPANY581V.THE REMEDYI have heretofore found that Respondent violated Sec-tion 8(a)(5) of the Act by refusing to bargain with theUnion concerning the arbitration of Gerard Haynes'grievance under the collective-bargaining agreement thenin effect between the parties. I have also found thatRespondent violated that section by dealing directly withunit employees concerning changes in their wages,hours,and other conditions of employment in derogation of theirduly designated bargaining agent. Under normal circum-stances, a remedial order to correct these statutory trans-gressionswould be warranted.However, as indicatedheretofore,the Union was unsuccessful in the electionconducted on April 27, and the Independent emergedvictorious by a substantial margin as set forth in the offi-cial tally of ballots.While the Union has filed timely ob-jections to that election,and the election might con-ceivably be overturned by the Board,it seems to me thatno useful remedial purpose would be served at this timeto recommend that Respondent bargain with the Unionconcerning Haynes' grievance or bargain with it over thetemporary reassignment of unit employees to other instal-lations.Accordingly,I shall make no positive remedialrecommendations to the Board concerning these viola-tions at this time. However,in the event the election al-ready conducted is overturned and a second election isheld, and in the further event that the Union is successfulin the latter election,the Board may see fit, under its con-tinuing powers to monitor and perfect remedial measuresin cases pending before it, to fashion an appropriateremedy at some future date.CONCLUSIONS OF LAW1.Respondent is engaged in commercewithin themeaning of Section2(6) and (7) of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.By refusing to bargainwith theUnion throughdecliningto arbitratethe grievanceof GerardHaynes,and bydealingdirectly withemployees in the unit con-cerning changes in their working conditions without con-sultingthe Union,occurring at a timewhen the Unionwas the duly designated bargaining representative of theemployeesinvolved,Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.4.The aforesaidunfair labor practices are unfair laborpracticeswithin the meaning of Section 2(6) and(7) of theAct.5.Respondent did not engage in unfairlaborpracticeswithin themeaning of Section 8(a)(5) by refusing to per-mit a union representativeto bepresent at factfindingmeetingswithemployees to determinewhether discipli-nary actionshould be taken against them.